NO. 07-08-0225-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 11, 2008

                          ______________________________


                       SUMMER DAWN TEETERS, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. A 14557-0207; HON. ED SELF, PRESIDING

                         _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.



                               MEMORANDUM OPINION


       Appellant, Summer Dawn Teeters, appeals from an order adjudicating her guilty of

the offense of credit card abuse and sentencing her to two years in a State Jail Facility.

Appellant originally pled guilty to the offense of credit card abuse and, pursuant to a plea

bargain, received a deferred adjudication community supervision for a period of one year.

The State filed a motion to adjudicate, and a subsequent amended motion to adjudicate,
alleging a number of violations of the terms and conditions of community supervision. After

hearing the motion to proceed with adjudication, the trial court continued appellant on

deferred adjudication community supervision and extended her supervision period.

Subsequently, the State filed another motion to adjudicate appellant. At the hearing on this

motion to adjudicate, appellant pled true to the allegations contained in the motion. The

trial court found the allegations contained in the State’s motion to be true and adjudicated

appellant guilty of the offense of credit card abuse. After hearing the punishment evidence,

appellant was sentenced to a term of confinement of two years in a State Jail Facility. This

appeal followed. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of her right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of her right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

                                              2
independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                    Mackey K. Hancock
                                         Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3